Case 5:19-cv-00615-TJC-PRL Document 75 Filed 05/03/21 Page 1 of 2 PageID 796




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

RACHELLE BEAUBRUN, et al.,

      Plaintiffs,
v.                                            Case No. 5:19-cv-00615-TJC-PRL

UNITED STATES OF AMERICA,

      Defendant.
                                    /

                    NOTICE OF APPROVAL OF SETTLEMENTS

      The United States of America, by and through the undersigned Assistant United

States Attorneys, pursuant to the Court’s February 22, 2021 Order (Doc. 74), notifies

the Court that the settlements in this case with each of the Plaintiffs have been

approved by the Acting Assistant Attorney General, the appropriate designee of the

Attorney General of the United States in this matter.


Dated May 3, 2021.                             Respectfully submitted,

                                               KARIN HOPPMANN
                                               Acting United States Attorney

                                        By:    /s/ Adam R. Smart
                                               ADAM R. SMART
                                               Assistant United States Attorney
                                               USA No. 195
                                               400 W. Washington St., Ste. 3100
                                               Orlando, Florida 32801
                                               Telephone: (407) 648-7500
                                               Facsimile: (407) 648-7588
                                               Email: adam.smart@usdoj.gov
Case 5:19-cv-00615-TJC-PRL Document 75 Filed 05/03/21 Page 2 of 2 PageID 797




                                   By:   /s/ Julie R. Posteraro
                                         JULIE R. POSTERARO
                                         Assistant United States Attorney
                                         USA No. 157
                                         400 W. Washington Street, Ste. 3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile: (407) 648-7588
                                         Email: Julie.Posteraro@usdoj.gov




                                     2
